DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments and amendments received 11/22/2021 have been fully considered.  
with regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 8-12”. This language specifically corresponds to claims 1-4, 8-16, 20-25 and 26. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 
Further: Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible.
The claimed invention “target data, coaxial data, transmission channel, same transmission channel” carries a broader or an open-ended claim interpretation [see applicant application publication at least paras. 0042, 0086]. As such, the examiner stands with the rejection since the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dodrill et al. US 2006/0066725 further in view of Aghdasi et al. US 2013/0128050.

In regarding to claim 1 Dodrill teaches:
1. A data transmission method, comprising: acquiring to-be-sent target data, wherein the target data is different from image data and coaxial data, and the coaxial data is notification information for an interaction between a data receiving end and a data sending end; 
In the present invention, the control signals are stripped, removed, or separated from the video signal at the controller, transmitted as separate data over a fiber optic cable and then synchronized and injected into the video signal at the camera end. Utilizing the present invention allows essentially unlimited transmission distances. In addition, the present invention is compliant with the standards of Coaxitron protocol control because the control signals are transmitted over the same cable as the video, i.e., no add additional wiring is required. The video and the control signals are transmitted at different wavelengths, and the video and control signals can be transmitted over one or two fibers.
FIG. 3 illustrates a video surveillance system 30 utilizing the present invention. Video surveillance system 30 employs a control signal protocol in which the control signals are transmitted on the same cable as the video signals. Controller 32 is connected to transceiver 36 by coaxial cable 34. Transceiver 36 is connected to transceiver 40 at a remote location from controller 32 by fiber optic cable 38. Transceiver 40 is connected to camera 44 by coaxial cable 42. Camera 44 can be, for example, a camera, camera dome, camera and pan/tilt/lens adjust or camera and receiver/driver. Controller 32 can have a monitor for viewing the video signals, or the video signal can be routed to a monitor located elsewhere. The transceivers 36 and 40 can be, for example, a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC) programmable logic device (PLD), discrete components, or other circuitry techniques.
Dodrill, 0004, 0009, 0017-0019,emphasis added

and sending the target data, as data carried in an effective image area of a first image frame, by using a data sending manner for the effective image area, through a same transmission channel as used in transmitting the image data; 
In the present invention, the control signals are stripped, removed, or separated from the video signal at the controller, transmitted as separate data over a fiber optic cable and then synchronized and injected into the video signal at the camera end. Utilizing the present invention allows essentially unlimited transmission distances. In addition, the present invention is compliant with the standards of Coaxitron protocol control because the control signals are transmitted over the same cable as the video, i.e., no add additional wiring is required. The video and the control signals are transmitted at different wavelengths, and the video and control signals can be transmitted over one or two fibers.
FIG. 3 illustrates a video surveillance system 30 utilizing the present invention. Video surveillance system 30 employs a control signal protocol in which the control signals are transmitted on the same cable as the video signals. Controller 32 is connected to transceiver 36 by coaxial cable 34. Transceiver 36 is connected to transceiver 40 at a remote location from controller 32 by fiber optic cable 38. Transceiver 40 is connected to camera 44 by coaxial cable 42. Camera 44 can be, for example, a camera, camera dome, camera and pan/tilt/lens adjust or camera and receiver/driver. Controller 32 can have a monitor for viewing the video signals, or the video signal can be routed to a monitor located elsewhere. The transceivers 36 and 40 can be, for example, a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC) programmable logic device (PLD), discrete components, or other circuitry techniques.
Dodrill, 0004, 0009, 0017-0019,emphasis added

However, Dodrill fails to explicitly teach, but Aghdasi teaches:
wherein the first image frame has a different type from a second image frame carrying the image data without carrying the target data. 
In some embodiments, a scene analyzer procedure may be implemented in the capture unit 172, the processor 174, and/or a remote workstation, to detect an aspect or occurrence in the scene in the field of view of camera 170 such as, for example, to detect and track an object in the monitored scene. In circumstances in which scene analysis processing is performed by the camera 170, data about events and objects identified or determined from captured video data can be sent as metadata, or using some other data format, that includes data representative of objects' motion, behavior and characteristics (with or without also sending video data) to the host computer system 160. Such data representative of behavior, motion and characteristics of objects in the field of views of the cameras can include, for example, the detection of a person crossing a trip wire, the detection of a red vehicle, etc. As noted, alternatively and/or additionally, the video data could be streamed over to the host computer system 160 for processing and analysis may be performed, at least in part, at the host computer system 160.
Aghdasi, 0041-0043, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Aghdasi within system of Dodrill in order to wherein the first image frame has a different type from a second image frame carrying the image data without carrying the target data, as such, protects from degrade a transmission beyond threshold meters. 

Claims 8, 13, 20, 25 and 26 list all similar elements of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8, 13, 20, 25 and 26.

Claims 2-4, 9-12, 14-16, 21-24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dodrill et al. US 2006/0066725 and Aghdasi et al. US 2013/0128050 further in view of Endsley et al. US 7,034,880.

In regarding to claim 2 Dodrill and Aghdasi teaches:
2. The method of claim 1, 
however, Dodrill and Aghdasi fails to explicitly teach, but Endsley teaches:
wherein, before sending the target data, the method further comprises: when it is determined that a preset number of second image frames have been continuously sent, performing the step of sending the target data. 
In accordance with another aspect of the present invention there is provided a method for transferring digital images using a camera having a capture device for capturing digital images, a digital memory for storing a plurality of captured digital images, and communication means for transmitting the captured digital images to a service provider, comprising the steps of: capturing a plurality of digital images; determining whether a preset number of digital images has been captured; and automatically transferring the plurality of captured digital images to the service provider via the communication means when the preset number of images has been captured.
Endsley, col. 3 lines 20-40 emphasis added.
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to combine the teaching of Endsly within system of Dodrill and Aghdasi in order to wherein, before sending the target data, the method further comprises: when it is determined that a preset number of second image frames have been continuously sent, performing the step of sending the target data, as such,  the invention provides a simple and economic solution by providing a digital camera system which allows for automatically transferring digital image data. 
Note: The motivation that was applied to claim 2 above, applies equally as well to claims 3-4, 9-12, 14-16, 21-24 and 25 as presented blow. 
In regarding to claim 3 Dodrill, Aghdasi and Endsly teaches:
3. The method of claim 2, further, Endsly teaches wherein, when the sending of the target data is completed, the method further comprises: continuously sending the preset number of second image frames. 
In accordance with another aspect of the present invention there is provided a method for transferring digital images using a camera having a capture device for capturing digital images, a digital memory for storing a plurality of captured digital images, and communication means for transmitting the captured digital images to a service provider, comprising the steps of: capturing a plurality of digital images; determining whether a preset number of digital images has been captured; and automatically transferring the plurality of captured digital images to the service provider via the communication means when the preset number of images has been captured.
Endsley, col. 3 lines 20-40 emphasis added.


In regarding to claim 4 Dodrill and Aghdasi teaches:
4. The method of claim 1, further, Endsley teaches wherein, before sending the target data, the method further comprises: when it is determined that an amount of the to-be-sent target data reaches a preset data amount threshold,
Endsley, col. 3 lines 20-40
 
Furthermore,  Dodrill teaches:
performing the step of sending the target data,
or, 
wherein before sending the target data, the method further comprises: acquiring to-be-sent coaxial data; sending the coaxial data, as data carried in a blanking area of the first image frame in which the target data is located, by using a data sending manner for the blanking area, wherein the coaxial data further comprises: a coaxial data identifier indicating that data in the effective image area of the image frame is the target data, 
or, 
wherein the target data comprises: target data indicating environmental information of an environment in which an image capture device is located, of the image data; and/or, target data indicating audio information captured by the image capture device, of the image data; and/or, target data indicating image information of the image data. 
Exemplary signals at various points in video surveillance system 30 are illustrated in FIGS. 4A-4D. FIG. 4A illustrates an exemplary video signal indicated by numeral 44 with control signals, which are indicated by numeral 46. In FIG. 4A, video signal 44 is provided by transceiver 36 to controller 32, and control signal 46 is inserted during a video blanking interval by controller 32 and provided to transceiver 36. FIG. 4B illustrates an exemplary video signal 44 that is transmitted by transceiver 40 on fiber optic cable 38 to transceiver 36. FIG. 4C illustrates an exemplary control signal 46 that is transmitted by transceiver 36 on fiber optic cable 38 to transceiver 40. FIG. 4D illustrates an exemplary video signal 44 with control signal 46 inserted during a vertical blanking interval. In FIG. 4D, video signal 44 is provided by camera 44 to transceiver 40 on coaxial cable 42, and control signal 46 is inserted during the vertical blanking interval by transceiver 40 and sent to camera 44.
Dodrill, 0004, 0009, 0017-0019, 0021-0023,emphasis added

Claims 9-12 list all similar elements of claims 2+3, 2, 4, 4.  Therefore, the supporting rationale of the rejection to claims  2+3, 2, 4, 4 applies equally as well to claims 9-12.
Claims 14-16 list all similar elements of claims 2+3, 2+3, 4.  Therefore, the supporting rationale of the rejection to claims  2+3, 2+3, 4 applies equally as well to claims 14-16.
Claims 21-24 list all similar elements of claims 2, 3, 4+4.  Therefore, the supporting rationale of the rejection to claims  2, 3, 4+4 applies equally as well to claims 21-24.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL T TEKLE/Examiner, Art Unit 2481